Citation Nr: 0609591	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a separate 10 percent evaluation for each 
ear for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

With respect to the veteran's tinnitus claim, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

In the present case, as the veteran's tinnitus claim was 
raised in March 2003, the stay on adjudication applies.  As 
such, the instant decision will only concern the veteran's 
PTSD claim.  

FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints of depression, temper 
problems, irritability, anxiety, distrust of people, startle 
response, nightmares, and impaired sleep; objectively, the 
veteran had normal speech, occasional panic attacks, and no 
deficits in comprehension, memory, intelligence, or judgment, 
with Global Assessment of Functioning (GAF) scores ranging 
from 48 to 55.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA apprised the veteran of the rating 
criteria for a higher rating for the disability at issue.  In 
this regard, the appellant was informed of what evidence was 
required to substantiate the claim and the evidence VA had 
obtained.  Additionally, the April 2004 statement of the case 
contained the provisions of 38 C.F.R. § 3.159(b)(1).  As a 
practical matter the Board finds that he has been notified of 
the need to provide evidence pertinent to his appeal to VA.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  In this 
regard, although the record does not reflect that the RO 
considered a statement of the veteran received in August 
2004, such statement is essentially duplicative of 
contentions previously of record with regard to the increased 
rating claim.  As such, the Board finds that the veteran is 
not prejudiced by the Board's consideration of the appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Further regarding the duty to assist, it is observed that, in 
an April 2004 communication, the veteran reported a worsening 
of his PTSD symptomatology due to the war in Iraq.  His last 
VA psychiatric examination occurred prior to such statements, 
in November 2003.  In this regard, the Court has held that, 
when a veteran-claimant alleges that his service-connected 
disability has worsened since his last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  However, in the present case 
the claims file contains VA outpatient clinical records 
addressing the veteran's PTSD subsequent to April 2004.  
Moreover, such objective evidence does not clearly indicate a 
worsening of the veteran's PTSD symptomatology over time.  In 
fact, an April 2003 VA record indicated a GAF score of 45, 
followed by a GAF score of 55 in November 2003 and a GAF 
score of 48 in June 2004.  Thus, the competent evidence 
demonstrates fluctuations in the GAF score without any 
obvious downward trend.  For these reasons, the Board finds 
that the evidence of record is sufficient to decide the claim 
and that an additional VA examination is not required under 
the VCAA.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  Under that Code section, a 30 percent 
evaluation is warranted where the evidence shows  
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent evaluation, 
the evidence must show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal.  The reasons and bases for this 
conclusion will be outlined below. 

The competent evidence fails to reveal any communication 
difficulties.  In fact, upon VA examination in November 2003, 
the quality and speed of the veteran's speech were normal and 
such speech was coherent, rational and relevant to the 
questions asked.  His mood was normal, and his affect was 
appropriate.  With regard to panic attacks, the November 2003 
VA examination report did reveal complaints of occasional 
attacks.  The veteran explained that being somewhere confined 
made him feel claustrophobic and prompted such attacks.  
However, there is no indication that such attacks occurred 
more than once per week.  Regarding comprehension skills, 
there is no evidence of any difficulty in understanding 
complex commands.  In fact, there was no indication of 
intellectual deficit upon VA examination in November 2003.  
Furthermore, an April 2004 VA mental health treatment report 
indicated that the veteran had a good fund of knowledge.  
With respect to recall, the veteran at the November 2003 VA 
examination indicated that his long-term memory was pretty 
good.  He complained of worsening short-term memory, which he 
attributed to age.  Objectively, memory deficit was not 
shown.  Rather, an April 2004 treatment report noted that the 
veteran was able to remember three out of three memory items 
in five minutes.  With respect to judgment and abstract 
thinking, the record fails to demonstrate impairment.  

The evidence of record also shows that the veteran is able to 
establish effective social relationships.  For example, upon 
VA examination in November 2003, the veteran stated that he 
spent time with his wife and that there marriage was going 
well.  While he had anger issues, he explained that anger was 
not a problem in his marriage.  Furthermore, the veteran 
reported that he had contact with his children, his parents 
and his siblings.  Moreover, while the veteran reported 
social detachment in an August 2004 communication, he stated 
at the time of his November 2003 VA examination that he 
remained in contact with a few childhood friends.  He did 
indicate, in a January 2004 statement, that he disliked 
meeting new people.  However, the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 50 percent rating under 
Diagnostic Code 9411.

Regarding occupational functioning, the veteran stated in an 
April 2004 communication that his impatience and tendency to 
explode easily made it difficult for him to hold a job.  
However, the evidence of record does not demonstrate that the 
veteran's PTSD symptomatology has limited his employability 
to the extent that the next-higher 50 percent evaluation 
would be appropriate.  Indeed, the November 2003 VA 
examination report detailed his occupational history, 
indicating many jobs.  He had worked for a refrigeration 
company, a paper company, a family business, a service 
station, maintenance at an apartment complex, retail work, 
and was a maintenance superintendent for a municipality.  
Additionally, he was a real estate salesman, and performed 
carpentry and snow plowing services.  At the time of the 
November 2003 examination, the veteran was driving cars for a 
rental company on a part-time basis.  While the veteran did 
not maintain a long period of employment at any one job, 
there were various reasons for this, including physical 
disability for which the veteran was receiving workman's 
compensation.  Moreover, in some instances the veteran's 
employment was terminated because the company he worked for 
ceased operations.  The record does not indicate any firings 
due to PSTD symptoms and the VA examiner in November 2003 
commented that the veteran's mental health problems did not 
appear to be a factor in his unemployability.  

The competent evidence of record does establish depression.  
Additionally, the Board acknowledges the veteran's complaints 
of temper problems, irritability anxiety, nightmares, and 
impaired sleep.  Moreover, as indicated in an April 2004 
communication, the veteran explained that his symptoms were 
worsening as a result of the war in Iraq.  He indicated his 
distrust of people and described symptoms to include anger, 
nervousness in crowds, jumping and yelling in his sleep, and 
having a startle response as to thunder and lightning.  
However, the Board finds that these symptoms have been 
appropriately reflected in the 30 percent evaluation 
currently in effect throughout the rating period on appeal.  
Again, they have not led to a degree of social and 
occupational impairment commensurate with the next-higher 50 
percent evaluation under the general rating formula for 
mental disorders.

In finding that an increased rating is not warranted, the 
Board further acknowledges the veteran's report of suicidal 
thoughts, noted at the November 2003 VA examination.  
However, he did not believe that he would actually carry 
through with such thoughts and, in fact, there was no history 
of suicide attempts.  The veteran denied wanting to die upon 
subsequent clinical evaluation in April 2004 and was not 
considered suicidal.  

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on the GAF score of 55 indicated upon VA 
examination in November 2003.  In this regard, the Board 
notes that GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  Under such scale, GAF 
scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Moreover, while a June 
2004 treatment report noted a GAF score of 48, indicating 
more serious symptoms, that treatment record did not discuss 
the complaints or findings relating to the veteran's PTSD in 
any detail.  In fact, the veteran's complaints at that time 
were primarily orthopedic in nature, and as such, that June 
2004 GAF score is found to be less probative than the score 
of 55 indicated in November 2003.

In conclusion, the evidence of record fails to support the 
veteran's claim of entitlement to the next-higher evaluation 
of 50 percent for PTSD under Diagnostic Code 9411.  Instead, 
the evidence overwhelmingly confirms that the presently 
assigned 30 percent rating most closely approximates the 
veteran's disability picture throughout the entire rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


